DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in reply to Applicant’s Response dated 12/17/2020. Claims 1, 4, 10 and 13 are amended. Claims 16-20 are canceled. Claims 21-25 are new. Claims 1-15 and 21-25 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 11), with respect to the objection to the specification, that that the specification has been amended to add the missing text.
In response to the Applicant’s argument, the Applicant’s specification filed on 12/17/2020 states: “[Enter Paragraph with Paragraph Number and Show Markups] An aspect is a method for [[***]] method for automated collaboration within a networked productivity application…” It appears that the phrase “method for” is duplicated. Additionally, the “[Enter Paragraph with Paragraph Number and Show Markups]” should be replaced with the paragraph number “[0006]”. Therefore, the objection is maintained.
The Examiner suggests amending the specification filed on 12/17/2020 as follows to overcome the objection: “[0006] An aspect is a 

In response to the Applicant’s argument (see page 11), with respect to the rejection under 35 U.S.C. 112(b), the rejection under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to claim 10.

The Applicant argues (see page 12), with respect to the rejection under 35 U.S.C. 101, that Claim 10 has been amended. Applicant respectfully submits that amended claim 10 and its dependent claims 12-15 are directed to patentable subject matter.
In response to the Applicant’s argument, the Examiner respectfully disagrees. The steps recited in amended claim 10 are steps that can be performed in the human mind as these steps are analogous to a human recognizing that a document has been changed (action is performed) and identifies the collaborative similarity between the document and another document. Therefore, the rejection under 35 U.S.C. 101 is maintained.

The Applicant argues (see pages 13-14), with respect to claim 1, that Galimore does not teach or suggest "responsive to determining that the user action is performed with respect to the first document, identifying, by the processing device, a collaborative similarity between the first document and a second document accessed by a second user of the networked productivity application, the collaborative similarity being 
In response to the Applicant’s argument, the Examiner respectfully disagrees. As Galimore teaches that students enter student profile data and that the collaboration module determines whether collaboration may be beneficial by analyzing the educational goals of the user. Educational goals may be stored as parameters in a user profile for a corresponding user. The collaboration module may analyze the user profiles of additional users to determine whether additional users exist with substantially similar educational goals. The collaboration module may then recommend collaboration between users with similar educational goals (similarity of content). Galimore further teaches that the module may consider matching factors, such as, for example, whether the users are in the same grade level or enrolled at the same school (additional information) (Galimore, see figs. 4 and 9; see paragraphs 0072-0073 and 0140).
Therefore, Galimore teaches "responsive to determining that the user action is performed with respect to the first document (entering student profile data), identifying, by the processing device, a collaborative similarity between the first document and a second document accessed by a second user of the networked productivity application (analyzing the educational goals of the user and determine whether additional users exist with substantially similar educational goals), the collaborative similarity being identified based on a similarity of content (educational goals) of the first document and the second document (the user profile and user profiles of additional users), and additional information associated with the first same grade level or enrolled at the same school)" (Galimore, see figs. 4 and 9; see paragraphs 0072-0073 and 0140).

The Applicant argues (see pages 13-14) that Galimore describes transmitting a notification to users, recommending the collaboration. However, the recommended collaboration in Galimore is to form a "study group" (Galimore, para [0073]), and NOT to collaborate on the content of documents evaluated for content similarity.
In response to the Applicant’s argument, the Examiner respectfully disagrees. Galimore teaches that the collaboration module recommends collaboration between users with similar educational goals (similarity of content) and that the collaboration module may transmit a notification to the users included in the group, recommending the collaboration. Collaboration module may analyze the parameters included within the user profiles of the group to determine the leader of the collaboration. By selecting the appropriate group leader, the decision support system 10 of the present invention may advantageously increase the group's chance of success in accomplishing their educational goals. This clearly indicates that the notification is to collaborate on the on the content (educational goals) of documents (user profiles) evaluated for content similarity (Galimore, see figs. 4 and 9; see paragraphs 0071-0074).
Thus, Galimore teaches “responsive to identifying the collaborative similarity between the first document and the second document, generating, by the processing device, a collaboration suggestion for collaboration between the first user and the second user on the content of the first document and the second document; transmitting, by the processing device, the collaboration to collaborate on the content of 
Additionally, a new ground of rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galimore (U.S. PGPub 2011/0306028) in view of Chakra et al. (U.S. PGPub 2011/0055177) is made in view of the amendments made to the claims.

Specification
The disclosure is objected to because of the following informalities: the Applicant’s specification filed on 12/17/2020 states: “[Enter Paragraph with Paragraph Number and Show Markups] An aspect is a method for [[***]] method for automated collaboration within a networked productivity application…” It appears that the phrase “method for” is duplicated. Additionally, the “[Enter Paragraph with Paragraph Number and Show Markups]” should be replaced with the paragraph number “[0006]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 12-15 and 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), 
In Step 2A prong 1, claim 10 recites the limitations “determining, by a processing device, that a user action is performed with respect to a first document accessed by a first user of the networked productivity application; concurrent with determining that the user action is performed with respect to the first document, identifying , by the processing device, a collaborative similarity between the first document and a second document accessed by a second user of the networked productivity application, the collaborative similarity being identified based on a similarity of content of the first document and the second document, and additional information associated with the first document and the second document”, which are steps that can be performed in the human mind as these steps are analogous to a human recognizing that a document has been changed (action is performed) and identifies the collaborative similarity between the document and another document based on a similarity of content and additional information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claim 25 recites similar limitations and therefore, is directed to the abstract idea recited in claim 10.
In Step 2A prong 2, this judicial exception is not integrated into a practical application because a networked productivity application and processing device are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. While the claims recite the 
In step 2B, claims 10 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “networked productivity application” and “processing device” are conventional general purpose computer components performing the steps recited in the claims and is not sufficient to transform a judicial exception into a patentable invention (Anderholm et al (U.S. PGPub 2005/0183143), see paragraph 0192 where hardware that is part of the firm or corporation's computer system 100 which would include conventional elements, such as a network 112, one or more servers 214, and various client devices…conventional applications such as word processing applications). The elements recited in claims 10 and 25, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
Regarding claims 12-15, claims 12-14 recite the additional steps of “determining whether a collaboration metric for measuring…”, “one or more of the similarity of the content, an information similarity, a temporal similarity…” and “adjusting one or more of the collaboration metric, the threshold value, or a weight…”. However, these steps can be performed by a human and therefore, they also fall within the “Mental Processes” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 10-13, 21 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galimore (U.S. PGPub 2011/0306028) in view of Chakra et al. (U.S. PGPub 2011/0055177).

Regarding claims 1 and 21, Galimore teaches A method for automated collaboration within a networked productivity application, the method comprising: determining, by a processing device, that a user action is performed with respect to a first document accessed by a first user of the networked productivity application; (Galimore, see fig. 9 student profile document; see fig. 4 where enter student profile data and paragraph 0140 where complete the entry of the student profile data; see paragraph 0156 where user inputs benchmark data into the decision support system 10. This user is a...administrative user, or any other user; see paragraph 0052 where user profiles defined for each of the users (first and second users); see also paragraph 0072)
responsive to determining that the user action is performed with respect to the first document, identifying, by the processing device, a collaborative similarity between the first document and a second document accessed by a second user of the networked productivity application, (Galimore, see fig. 9 student profile document; see fig. 4 where enter student profile data and paragraph 0140 where complete the entry of the student profile data; see paragraph 0156 where user inputs benchmark data into the decision support system 10. This user is a...administrative user, or any other user; see paragraph 0052 where user profiles defined for each of the users (first and second users); see also paragraph 0072 collaboration module may determine whether collaboration may be beneficial by analyzing the educational goals of the user...)

responsive to identifying the collaborative similarity between the first document and the second document, generating, by the processing device, a collaboration suggestion for collaboration between the first user and the second user on the content of the first document and the second document; (Galimore, see figs. 4 and 9;  see paragraph 0072 where collaboration module may analyze the user profiles of additional users to determine whether additional users exist with substantially similar educational goals. The collaboration module may then recommend collaboration between users with similar educational goals, which indicates that goals are the content of the first and second documents)

However, Galimore does not explicitly teach receiving, by the processing device, an acceptance of the collaboration suggestion to collaborate on the content of the first document and the second document from the at least one of the first user or the second user; and 
responsive to receiving the acceptance of the collaboration suggestion from the at least one of the first user and the second user, creating, by the processing device and based on the first document and the second document, a third document available to each of the first user and the second user to collaborate on the content of the first document and the second document.
Chakra teaches receiving, by the processing device, an acceptance of the collaboration suggestion to collaborate on the content of the first document and the second document from the at least one of the first user or the second user; and (Chakra, see figs. 2 and 7; see paragraph 0028 where the collaboration unit 222 on the server 208 may transmit notifications every time a new version of the document 206 is stored...In response to the notification, the client calendar interface 214 may automatically update the calendar content listing on the calendar 218 and present a link to the new version of the document 206... two versions of the document--the document 
responsive to receiving the acceptance of the collaboration suggestion from the at least one of the first user and the second user, creating, by the processing device and based on the first document and the second document, a third document available to each of the first user and the second user to collaborate on the content of the first document and the second document. (Chakra, see figs. 2 and 7;  see paragraph 0028 where the collaboration unit 222 on the server 208 may transmit notifications every time a new version of the document 206 is stored...In response to the notification, the client calendar interface 214 may automatically update the calendar content listing on the calendar 218 and present a link to the new version of the document 206... two versions of the document--the document 206 edited by John and the document 212 edited by Peter that are stored in the content database 224 are presented on the calendar 218...The user (Peter) can select either of the two versions to view the document (first and second documents) as edited individually by John and Peter. The calendar 218 also presents a merged document (third document), comprising content modifications from both John and Peter...; see paragraph 0028 where compare the stored current 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Galimore and Chakra to provide the technique of receiving, by the processing device, an acceptance of the collaboration suggestion to collaborate on the content of the first document and the second document from the at least one of the first user or the second user and responsive to receiving the acceptance of the collaboration suggestion from the at least one of the first user and the second user, creating, by the processing device and based on the first document and the second document, a third document available to each of the first user and the second user to collaborate on the content of the first document and the second document of Chakra in the system of Galimore in order to make collaboration on contents more efficient (Chakra, see paragraph 0015).

Regarding claims 3 and 23, Galimore-Chakra teaches wherein identifying the collaborative similarity between the first document and the second document accessed by the second user of the networked productivity application comprises: determining whether a collaboration metric for measuring a similarity between the first document and the second document meets a threshold value. (Gilmore, see paragraph 0163 where a 90 GPA and fig. 7 block 254 GPA 90; see fig. 7 user profile record, benchmark profile record, recommendation table and annual education guide; see also paragraphs 0162 where comparing the parameters included in the student user profile with the performance metrics included in the benchmark profile to determine variances; see 

Regarding claims 4 and 24, Galimore-Chakra teaches wherein the similarity is one or more of the similarity of the content, an information similarity, a temporal similarity, a location similarity, a document similarity, or a user similarity. (Gilmore, see paragraph 0163 where a 90 GPA and fig. 7 block 254 GPA 90; see fig. 7 user profile record, benchmark profile record, recommendation table and annual education guide; see also paragraphs 0162 where comparing the parameters included in the student user profile with the performance metrics included in the benchmark profile to determine variances; see paragraph 0164 where insert the recommendation into the annual education guide 262 template. A document may then be created and posted to the student's web portal; see paragraph 0073 where the collaboration module may consider matching factors, such as, for example, whether the users are in the same grade level or enrolled at the same school).

Regarding claim 5, Galimore-Chakra teaches further comprising: applying a weight to the threshold value based on the collaboration metric. (Galimore, see figs. 6, 7 and 9 student profile document; see fig. 4; see paragraph 0078 where the rules engine 106 compares the parameters of the user profile with the performance metrics of the 

Regarding claims 10 and 25, Galimore teaches A method for automated collaboration within a networked productivity application, the method comprising: determining, by a processing device, that a user action is performed with respect to a first document accessed by a first user of the networked productivity application; (Galimore, see fig. 9 student profile document; see fig. 4 where enter student profile data and paragraph 0140 where complete the entry of the student profile data; see paragraph 0156 where user inputs benchmark data into the decision support system 10. This user is a...administrative user, or any other user; see paragraph 0052 where user profiles defined for each of the users (first and second users); see also paragraph 0072)
concurrent with determining that the user action is performed with respect to the first document, identifying , by the processing device, a collaborative similarity between the first document and a second document accessed by a second user of the networked productivity application, (Galimore, see fig. 9 student profile document; see fig. 4 where enter student profile data and paragraph 0140 where complete the entry of the student profile data...student user profile has been created (determining that the user action is 
the collaborative similarity being identified based on a similarity of content of the first document and the second document, and additional information associated with the first document and the second document; and (Galimore, see fig. 9 student profile document; see fig. 4; see paragraph 0072 where collaboration module to recommend collaboration. The collaboration module may determine whether collaboration may be beneficial by analyzing the educational goals of the user. Educational goals may be stored as parameters in a user profile for a corresponding user. The collaboration module may analyze the user profiles of additional users to determine whether additional users exist with substantially similar educational goals. The collaboration module may then recommend collaboration between users with similar educational goals (similarity of content)...; see paragraph 0073 where module may consider matching factors, such as, for example, whether the users are in the same grade level or enrolled at the same school (additional information)...; see paragraph 0053 where profiles that may be used to compare with a user profile to determine educational progress. The benchmark profiles may be stored in the database 28, which may be 
However, Galimore does not explicitly teach creating, by the processing device and based on the collaborative similarity, a third document available to each of the first user and the second user to collaborate on the content of the first document and the second document. 
Chakra teaches creating, by the processing device and based on the collaborative similarity, a third document available to each of the first user and the second user to collaborate on the content of the first document and the second document. (Chakra, see figs. 2 and 7;  see paragraph 0028 where the collaboration unit 222 on the server 208 may transmit notifications every time a new version of the document 206 is stored...In response to the notification, the client calendar interface 214 may automatically update the calendar content listing on the calendar 218 and present a link to the new version of the document 206... two versions of the document--the document 206 edited by John and the document 212 edited by Peter that are stored in the content database 224 are presented on the calendar 218...The user (Peter) can select either of the two versions to view the document (first and second documents) as edited individually by John and Peter. The calendar 218 also presents a merged document (third document), comprising content modifications from both John and 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Galimore and Chakra to provide the technique of creating, by the processing device and based on the collaborative similarity, a third document available to each of the first user and the second user to collaborate on the content of the first document and the second document of Chakra in the system of Galimore in order to make collaboration on contents more efficient (Chakra, see paragraph 0015).

Regarding claim 11, Galimore-Chakra teaches further comprising: responsive to identifying the collaborative similarity between the first document and the second document, generating a collaboration suggestion indicating a potential for collaboration between the first user and the second user based on the collaborative similarity; (Galimore, see paragraph 0072 where collaboration module may analyze the user profiles of additional users to determine whether additional users exist with substantially similar educational goals. The collaboration module may then recommend collaboration between users with similar educational goals)
transmitting the collaboration suggestion to at least one of the first user or the second user; and (Galimore, see paragraph 0074 where transmit a notification to the users included in the group, recommending the collaboration. The collaboration module 
receiving an acceptance of the collaboration suggestion from the at least one of the first user or the second user, wherein the third document is created responsive to receiving the acceptance of the collaboration suggestion from the at least one of the first user and the second user. (Chakra, see figs. 2 and 7;  see paragraph 0028 where the collaboration unit 222 on the server 208 may transmit notifications every time a new version of the document 206 is stored...In response to the notification, the client calendar interface 214 may automatically update the calendar content listing on the calendar 218 and present a link to the new version of the document 206... two versions of the document--the document 206 edited by John and the document 212 edited by Peter that are stored in the content database 224 are presented on the calendar 218...The user (Peter) can select (acceptance of collaboration suggestion) either of the two versions to view the document (first and second documents) as edited individually by John and Peter. The calendar 218 also presents a merged document (third document), comprising content modifications from both John and Peter...; see paragraph 0028 where compare the stored current version of the document 206 with a last stored version of the document 206 and determine content modifications (similarities).)

Regarding claim 12, Galimore-Chakra teaches wherein identifying the collaborative similarity between the first document and the second document accessed by the second user of the networked productivity application comprises: determining 

Regarding claim 13, Galimore-Chakra teaches wherein the similarity is one or more of the similarity of the content, an information similarity, a temporal similarity, a location similarity, a document similarity, or a user similarity. (Gilmore, see paragraph 0163 where a 90 GPA and fig. 7 block 254 GPA 90; see fig. 7 user profile record, benchmark profile record, recommendation table and annual education guide; see also paragraphs 0162 where comparing the parameters included in the student user profile with the performance metrics included in the benchmark profile to determine variances; see paragraph 0164 where insert the recommendation into the annual education guide 262 template. A document may then be created and posted to the student's web portal; see paragraph 0073 where the collaboration module may consider matching factors, .

Claims 2, 7-9, 15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galimore (U.S. PGPub 2011/0306028) in view of Chakra et al. (U.S. PGPub 2011/0055177) further in view of Parker et al. (U.S. PGPub 2009/0006936).

Regarding claims 2 and 22, Galimore-Chakra teaches all the features of claims 1 and 21. However, Galimore-Chakra does not explicitly teach wherein identifying the collaborative similarity between the first document and the second document accessed by the second user of the networked productivity application comprises: verifying one or more first permissions associated with one or both of the first document or the first user; and
verifying one or more second permissions associated with one or both of the second document or the second user.
Parker teaches wherein identifying the collaborative similarity between the first document and the second document accessed by the second user of the networked productivity application comprises: verifying one or more first permissions associated with one or both of the first document or the first user; and (Parker, see the abstract where allow participants to interact with the document based in part on a number of permissions; see also paragraph 0009 where particular user who has permission to interact with the associated section; see also paragraph 0010 where participants are associated with the collaborative environment based on certain credentials and other 
verifying one or more second permissions associated with one or both of the second document or the second user. (Parker, see the abstract where allow participants to interact with the document based in part on a number of permissions; see also paragraph 0009 where particular user who has permission to interact with the associated section; see also paragraph 0010 where participants are associated with the collaborative environment based on certain credentials and other collaborative parameters; see paragraph 0072 where participant receives an invitation to collaborate on a document).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Galimore-Chakra and Parker to provide the technique of verifying one or more first permissions associated with one or both of the first document or the first user and verifying one or more second permissions associated with one or both of the second document or the second user of Parker in the system of Galimore-Chakra in order to allow a user to edit one or more sections of the document and to make certain requested changes to sections of the collaborative document (Parker, see paragraph 0072).

Regarding claim 7, Galimore-Chakra teaches all the features of claim 1. However, Galimore-Chakra does not explicitly teach further comprising: initiating, by the networked productivity application, a collaboration session for the third document with the first user and the second user.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Galimore-Chakra and Parker to provide the technique of initiating, by the networked productivity application, a collaboration session for the third document with the first user and the second user of Parker in the system of Galimore-Chakra in order to allow a user to edit one or more sections of the document and to make certain requested changes to sections of the collaborative document (Parker, see paragraph 0072).

Regarding claim 8, Galimore-Chakra teaches all the features of claim 1.  However, Galimore-Chakra does not explicitly teach wherein the networked productivity application is a networked word processing application, wherein the first document, the second document, and the third document are word processing documents.
Parker teaches wherein the networked productivity application is a networked word processing application, wherein the first document, the second document, and the third document are word processing documents. (Parker, see paragraph 0016 where launch a word processing application according to a defined operational sequence)


Regarding claim 9, Galimore-Chakra teaches all the features of claim 1. However, Galimore-Chakra does not teach wherein the networked productivity application is a networked spreadsheet application, wherein the first document, the second document, and the third document are spreadsheet documents.
Parker teaches wherein the networked productivity application is a networked spreadsheet application, wherein the first document, the second document, and the third document are spreadsheet documents. (Parker, see paragraph 0020 where the document assembler 118 can be configured to be document type agnostic (e.g., word processing applications, presentation applications, spreadsheet applications, etc.)…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Galimore-Chakra and Parker to provide the technique of wherein the networked productivity application is a networked spreadsheet application, wherein the first document, the second document, and the third document are spreadsheet documents of Parker in the system of Galimore-Chakra in order to 

Regarding claim 15, Galimore-Chakra teaches all the features of claim 10. However, Galimore-Chakra does not explicitly teach wherein, when the networked productivity application is a networked word processing application, the first document, the second document, and the third document are word processing documents, and when the networked productivity application is a networked spreadsheet application, the first document, the second document, and the third document are spreadsheet documents.
Parker teaches wherein, when the networked productivity application is a networked word processing application, the first document, the second document, and the third document are word processing documents, and when the networked productivity application is a networked spreadsheet application, the first document, the second document, and the third document are spreadsheet documents. (Parker, see paragraph 0020 where The document assembler 118 can be configured to be document type agnostic (e.g., word processing applications, presentation applications, spreadsheet applications, etc.)…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Galimore-Chakra and Parker to provide the technique of when the networked productivity application is a networked word processing application, the first document, the second document, and the third document are word .

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galimore-Chakra in view of Brdiczka et al.(U.S. PGPub 2012/0254165).

Regarding claim 6, Galimore-Chakra teaches all the features of claim 5. However, Galimore-Chakra does not explicitly teach further comprising: adjusting one or more of the collaboration metric, the threshold value, or the weight.
Brdiczka teaches further comprising: adjusting one or more of the collaboration metric, the threshold value, or the weight. (Brdiczka, see fig. 3; see abstract where a system for comparing documents based on different document-similarity calculation methods using adaptive weighting; see paragraph 0023 where the system initializes the weight value based on the document type, document location, and document structure (operation 302), and updates the weight based on user feedback (operation 304); see paragraph 0025 where ...the weight is updated and constantly refined for each similarity...)


Regarding claim 14, Galimore-Chakra teaches all the features of claim 12. However, Galimore-Chakra does not explicitly teach further comprising: adjusting one or more of the collaboration metric, the threshold value, or a weight applied to the threshold value based on the collaboration metric.
Brdiczka teaches further comprising: adjusting one or more of the collaboration metric, the threshold value, or a weight applied to the threshold value based on the collaboration metric. (Brdiczka, see fig. 3; see abstract where a system for comparing documents based on different document-similarity calculation methods using adaptive weighting; see paragraph 0023 where the system initializes the weight value based on the document type, document location, and document structure (operation 302), and updates the weight based on user feedback (operation 304); see paragraph 0025 where ...the weight is updated and constantly refined for each similarity...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Galimore-Chakra and Brdiczka to provide the technique of adjusting weighted collaboration metrics of Brdiczka in the system of Galimore-Chakra in order to tweak weights in favor of those instances singled out as inconsistent results and to correct the inconsistency (Brdiczka, see paragraph 0025).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG VANG/Primary Examiner, Art Unit 2457